UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 AGILENT TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Agilent Technologies,Inc. 5301 Stevens Creek Blvd. Santa Clara, California 95051 William P. Sullivan President and Chief Executive Officer January 2011 To our Stockholders: I am pleased to invite you to attend the annual meeting of stockholders of Agilent Technologies, Inc. (“Agilent”) to be held on Tuesday, March 1, 2011 at 10:00 a.m., Pacific Standard Time, at the South San Francisco Conference Center located at 255 South Airport Boulevard, South San Francisco, California (U.S.A.). Details regarding admission to the annual meeting and the business to be conducted are more fully described in the accompanying Notice of Annual Meeting and Proxy Statement. If you are unable to attend the annual meeting in person, you may participate through the Internet or by telephone. To participate in the live webcast, log on at www.investor.agilent.com and select the link for the webcast. To listen by telephone, please call (800) 706-7749 (international callers should dial (617) 614-3474). The meeting pass code is 40897374. The webcast will begin at 10:00 a.m. and will remain on Agilent’s website for one year. You cannot record your vote on this website or at this phone number. We have elected to take advantage of Securities and Exchange Commission rules that allow issuers to furnish proxy materials to their stockholders on the Internet. We believe that the rules will allow us to provide our stockholders with the information they need, while lowering the costs of delivery and reducing the environmental impact of the annual meeting. Your vote is important. Whether or not you plan to attend the annual meeting, I hope that you will vote as soon as possible. Please review the instructions on each of your voting options described in the Proxy Statement and the Notice of Internet Availability of Proxy Materials you received in the mail. Thank you for your ongoing support of, and continued interest in, Agilent. Sincerely, Admission to the annual meeting will be limited to stockholders. Please note that an admission ticket and picture identification will be required to enter the annual meeting. Each stockholder will be entitled to bring a guest to the annual meeting. For stockholders of record, an admission ticket is printed on the back cover of these proxy materials. The Notice of Internet Availability of Proxy Materials will also serve as an admission ticket. An individual arriving without an admission ticket will not be admitted unless it can be verified that the individual was an Agilent stockholder as of the record date. Backpacks, cameras, cell phones with cameras, recording equipment and other electronic recording devices will not be permitted at the annual meeting. Agilent reserves the right to inspect any persons or items prior to their admission to the annual meeting. Failure to follow the meeting rules or permit inspection will be grounds for exclusion from the annual meeting. 2 NOTICE OF ANNUAL MEETING AND PROXY STATEMENT TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF STOCKHOLDERS 1 QUESTIONS AND ANSWERS ABOUT THE PROXY MATERIALS AND THE ANNUAL MEETING 2 Why did I receive a one-page notice in the mail regarding the Internet availability of proxy materials instead of a full set of proxy materials? 2 Why am I receiving these materials? 2 What is included in these materials? 2 What information is contained in these materials? 2 What proposals will be voted on at the annual meeting? 2 What is the Agilent Board’s voting recommendation? 3 What shares owned by me can be voted? 3 What is the difference between holding shares as a stockholder of record and as a beneficial owner? 3 How can I vote my shares in person at the annual meeting? 3 How can I vote my shares without attending the annual meeting? 4 Can I revoke my proxy or change my vote? 4 How are votes counted? 4 What is the voting requirement to approve each of the proposals? 5 What does it mean if I receive more than one Notice, proxy or voting instruction card? 5 How can I obtain an admission ticket for the annual meeting? 5 Where can I find the voting results of the annual meeting? 5 BOARD STRUCTURE AND COMPENSATION 6 Audit and Finance Committee 7 Compensation Committee 7 Nominating/Corporate Governance Committee 8 Executive Committee 9 Statement on Corporate Governance 9 Board Leadership Structure 9 Board’s Role in Risk Oversight 10 Majority Voting for Directors 10 Board Communications 10 Director Independence 11 DIRECTOR COMPENSATION 12 PROPOSALS TO BE VOTED ON 15 PROPOSAL NO. 1—Election of Directors 15 PROPOSAL NO. 2—Ratification of Independent Registered Public Accounting Firm 20 PROPOSAL NO. 3—An advisory voteto approvethe compensation of Agilent’s named executive officers 21 PROPOSAL NO. 4—An advisory vote on the frequency of the shareholder vote to approve the compensation of Agilent’s named executive officers 22 COMMON STOCK OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 23 Beneficial Ownership Table 23 Section 16(a) Beneficial Ownership Reporting Compliance 25 COMPENSATION DISCUSSION AND ANALYSIS 26 COMPENSATION COMMITTEE REPORT 40 Page EXECUTIVE COMPENSATION 41 Summary Compensation Table 41 Grants of Plan-Based Awards in Last Fiscal Year 44 Outstanding Equity Awards at Fiscal Year-End 45 Option Exercises and Stock Vested at Fiscal Year-End 47 Pension Benefits 47 Non-Qualified Deferred Compensation in Last Fiscal Year 49 Termination and Change of Control Arrangements 51 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 55 RELATED PERSON TRANSACTIONS POLICY AND PROCEDURES 55 AUDIT AND FINANCE COMMITTEE REPORT 57 ADDITIONAL QUESTIONS AND INFORMATION REGARDING THE ANNUAL MEETING AND STOCKHOLDER PROPOSALS 60 What happens if additional proposals are presented at the annual meeting? 60 What class of shares is entitled to be voted? 60 What is the quorum requirement for the annual meeting? 60 Who will count the vote? 60 Is my vote confidential? 60 Who will bear the cost of soliciting votes for the annual meeting? 60 May I propose actions for consideration at next year’s annual meeting of stockholders or nominate individuals to serve as directors? 61 How do I obtain a separate set of proxy materials if I share an address with other stockholders? 61 If I share an address with other stockholders of Agilent, how can we get only one set of voting materials for future meetings? 62 AGILENT TECHNOLOGIES, INC. 5301 Stevens Creek Blvd.
